Citation Nr: 1823943	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to March 16, 2015, and in excess of 60 percent as of March 16, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Paul, Minnesota, that established service connection for coronary artery disease and assigned a 10 percent rating, effective March 22, 2010.  A January 2017 rating decision assigned a 60 percent rating, effective March 16, 2015.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a May 2013 hearing before the Board by videoconference.  A copy of the transcript is of record.

The Board remanded this matter in April 2014 and November 2016 to schedule VA examinations.


REMAND

Although further delay is regrettable, the issue of entitlement to an increased rating for coronary artery disease must be remanded for further development.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Board finds that there has not been substantial compliance with the November 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran claimed the disability has worsened since the 2012 VA examination.

Since ejection fraction percentages are one of the criterions for a higher rating, the Board's remand instructions specifically requested that the examiner provide ejection fraction percentages.  However, the examiner merely recited ejection fraction percentages from the 2012 VA examination.

Since the Board remand requested specific testing and the evidence suggests that the Veteran's disability had worsened since the 2012 VA examination, another VA examination is needed to test and record the Veteran's ejection fraction percentage.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of coronary artery disease.  Provide timely notification to the Veteran of the scheduled date, time, and location.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  Specifically, the examiner must test and record the Veteran's current ejection fraction percentage and METs levels that result in dyspnea, fatigue, dizziness, or syncope.  The examiner should also state the frequency of any episodes of congestive heart failure.  The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

